    Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 1 of 16


                                            Pages 1 - 15

                   UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

       BEFORE THE HONORABLE SALLIE KIM, MAGISTRATE JUDGE

UNITED STATES OF AMERICA,      )
                               )
           Plaintiff,          )
                               )
  VS.                          )        No. CR 20-MJ-70968 SK
                               )
CHEN SONG,                     )
                               )
             Defendant.        )       San Francisco, California
_______________________________)

                                       Tuesday, July 21, 2020

                    TRANSCRIPT OF PROCEEDINGS

APPEARANCES:    (Via Zoom Webinar)

For Plaintiff:            DAVID L. ANDERSON
                          UNITED STATES ATTORNEY
                          450 Golden Gate Avenue, 11th Floor
                          San Francisco, California 94102
                    BY:   BENJAMIN KINGSLEY
                          ASSISTANT UNITED STATES ATTORNEY

For Defendant:            STEVEN KALAR
                          Federal Public Defender
                          55 South Market Street
                          Suite 820
                          San Jose, California 95113
                    BY:   TAMARA A. CREPET
                          DEPUTY FEDERAL PUBLIC DEFENDER

Also Present:             MICHAEL ZHU, Interpreter
                          JOSH LIBBY, Pretrial Services
                          SULAN WANG
                          KEFENG LIU


Reported By:    BELLE BALL, CSR 8785, CRR, RDR
                Official Reporter, U.S. District Court
         Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 2 of 16       2


1    Tuesday - July 21, 2020                                     10:33 a.m.

2                           P R O C E E D I N G S

3              THE CLERK:    Calling Criminal Matter 20-MJ-70968,

4     United States versus Chen Song.      Counsel, please state your

5     appearances for the record.

6              MR. KINGSLEY:    Good morning, Your Honor.       Benjamin

7     Kingsley for the United States.

8              THE COURT:    Good morning.

9              MS. CREPET:    Tamara Crepet on behalf of Chen Song,

10    who is present on the Zoom, and currently in custody.

11             THE COURT:    Good morning.    And I understand that

12    Ms. Song is being assisted by a Mandarin-language interpreter

13    who has already been sworn, Michael Zhu.

14        Ms. Crepet, because of the COVID-19 crisis we are all

15   appearing by video.    Does Ms. Song waive her personal

16   appearance?

17             MS. CREPET:    She does, Your Honor.

18             THE COURT:    Okay.   And did you get a chance to submit

19    the financial affidavit?

20             MS. CREPET:    Unfortunately, Your Honor, we had

21    limited time with the interpreter in the jail.

22             THE COURT:    Okay.

23             MS. CREPET:    But we do anticipate doing that.

24    Hopefully, if things go as anticipated today, we'll have the

25    leisure of filling that out with an abundance of time.
         Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 3 of 16     3


1                THE COURT:    Okay.   So, we're on for a bond hearing.

2    And let me tell you, Mr. Kingsley, I did receive your

3     memorandum.

4         Ms. Crepet, did you also receive the memorandum?

5                MS. CREPET:   I did, Your Honor.     And I thank the

6     government for giving me advance warning that it was

7     forthcoming.

8                THE COURT:    Okay.   Mr. Kingsley, it has not changed

9     my mind.   I do believe you have made your record over your

10    objection to release, but at this time, I am going to release

11    Ms. Song, on bond terms.

12        And I'm going to have Melinda put the bond form up on

13   screen so that we can look at it together.       Because we're going

14   to have to check some other boxes.

15        And I will also let Ms. Wang, as the surety and custodian,

16   understand what the terms are going to be.

17        Ms. Wang, can you state your name, please?

18               MS. WANG:    (Herself) Sulan Wang.

19        (All further responses of Ms. Wang are given through the

20   Interpreter)

21               MS. WANG:    Sulan Wang.   First name is S-U-L-A-N, last

22    name, W-A-N-G.

23               THE COURT:    Thank you.   Ms. Wang, if the defendant

24    violates any of these rules that I'm going to read, the

25    government could come after you for $100,000 and take -- and
         Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 4 of 16      4


1     foreclose on the property that you are going to post, which

2     is -- I understand to be your house.

3         This is a voluntary position.      Nobody can force you to do

4    this.   In fact, if you sign today as a surety, but change your

5    mind later, you can do that.     But you have to make an

6    appointment, come to court, and either I or one of my fellow

7    Magistrate Judges will sign a piece of paper that will release

8    you from being a surety.    But it's only official (sic) until

9    you get that piece of paper.

10        In addition, these rules might change from time to time,

11   but I won't bring you back into court to tell you about them.

12   But, if the defendant violates any of those new rules, you

13   could still be at the loss of $100,000.       So I advise you to

14   stay in touch with Ms. Crepet, so she can tell you if there are

15   new rules or changes to the rules.

16        In addition, you agreed to be a custodian.        And that means

17   that you must promise that if you learn the defendant,

18   Ms. Song, has violated any of these rules, you must immediately

19   notify Pretrial Services.     And you'll see Mr. Libby by on the

20   screen.   He is with Pretrial Services.

21        He will give you information about how to get in contact

22   with Pretrial Services.

23        Do you make that promise?

24              MS. WANG:    (Gives thumbs-up sign)

25              THE COURT:   And, you have to say out loud.
         Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 5 of 16       5


1                MS. WANG:    Yes.   I do make that promise.

2                THE COURT:   And if you break that promise, you could

3     be sent to jail.

4         So Melinda -- Melinda got kicked out.       Thank you.    Melinda

5    got kicked out.   So let me just tell you, I'm going to start

6    reading the terms of the bond.

7                THE CLERK:   No, I'm here.

8                THE COURT:   You're here?    Okay, can you put

9     share-screen for the terms of the bond?

10        (Document displayed)

11               THE COURT:   Mr. Libby has not had a chance to see

12    them either, so I wanted to make sure we had them.

13        Ms. Song, if you violate any of the terms of the bond, you

14   will be arrested.   And the government can also come after you

15   for $100,000.

16        Also, if you violate any of the terms of the bond, these

17   rules, it's a separate crime.      You could be -- you will be

18   arrested.   You could be sent to prison for contempt of court,

19   or bail-jumping for up to ten years.

20        So I'm going to read the terms of the bond.        Then I'm

21   going to ask Ms. Song if you understand the rules, if you agree

22   to abide by them, and if you give me permission to sign this

23   form on your behalf.

24        Then, Ms. Wang, I'm going to ask you for permission to

25   sign on your behalf.     Then we'll have to make arrangements for
         Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 6 of 16     6


1    you to post the property as the bond.

2         Okay.   The defendant is subject to each condition.         The

3    amount of the bond is $100,000 secured by a property located at

4    8501 Central Drive, Newark California, 94560.

5         The defendant must appear at all proceedings as ordered by

6    the Court, and must surrender for service of any sentence

7    imposed.

8         The defendant must not commit any federal, state or local

9    crime.

10        The defendant must not harass, threaten, injure,

11   intimidate, tamper with or retaliate against any witness,

12   victim, informant, juror, or officer of the Court, or obstruct

13   any criminal investigation.

14        The defendant must submit to supervision by Pretrial

15   Services, and must report immediately upon release and

16   thereafter as directed by Pretrial Services.

17        The defendant must surrender all passports and other

18   travel documents to Pretrial Services by July 22nd, 2020, and

19   must not apply for other passports or travel documents.

20        Mr. Libby, do you think that any of the additional

21   conditions should be added below that, until we get to the

22   custody issue?

23              MR. LIBBY:   Your Honor, I would only ask that she not

24    change residence without prior permission.

25              THE COURT:   Okay.   Okay.   The defendant must not
         Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 7 of 16   7


1     change residence or telephone number without prior approval of

2     Pretrial Services.

3         The defendant must remain in the custody of custodian

4    Sulan Wang at 8501 Central Drive, Newark, California, 94560.

5         The custodian must supervise defendant and report any

6    violation of a release condition to Pretrial Services.         A

7    custodian who fails to do so may be prosecuted for contempt.

8         The defendant must also comply with the following location

9    restrictions:

10        The defendant must not travel outside the Northern

11   District of California.

12        The defendant must observe a curfew and remain at her

13   residence every day from 8:00 p.m. to 6:00 a.m., except as

14   directed by Pretrial Services.

15             MR. KINGSLEY:    Your Honor, I thought the proposal was

16    for 24-hour --

17             THE COURT:    You're right, It was.      Sorry.

18        Melinda, uncheck that.     That was a mistake.

19        The defendant must observe a curfew and remain at her

20   residence -- the defendant must remain at her residence at all

21   times except for medical, substance abuse or mental-health

22   treatment, attorney visits, court appearances, court-approved

23   obligations, or other activities approved in advance by

24   Pretrial Services.

25        The defendant must submit to location monitoring by RF.
            Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 8 of 16        8


1           Okay.   Mr. Libby, is there anything else you wanted to

2    add?

3                 MR. LIBBY:    At this point there isn't, Your Honor.

4    The only thing that I would say is that we will reach out to

5    the defendant to arrange a time to meet with her at her

6    residence.

7                 THE COURT:    Okay.   Ms. Song --

8                 MR. KINGSLEY:    Your Honor?

9                 THE COURT:    Yes.

10                MR. KINGSLEY:    May I propose a condition?       I've never

11   done this before, but I would like to suggest that -- I mean,

12   the defendant has a consular right to consult with her

13   government.       But, I would propose that she not be allowed to

14   do so outside of the presence of counsel.           Because I think

15   that that will put some ability -- that will allow us, through

16   her counsel, to make sure that nothing -- nothing's happening

17   that shouldn't be.

18                THE COURT:    Ms. Crepet, do you have an objection to

19   that condition?

20                MS. CREPET:    Your Honor, at the moment I understand

21   the government's concern, and think that is appropriate.                If

22   the defense does research or has a concern about that

23   condition, we can come back to court.

24                THE COURT:    Okay.   So the following conditions also

25   apply to the defendant.        The defendant may consult with
         Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 9 of 16    9


1     consular officials of the PRC, only in the presence of

2     counsel.

3         Why don't you say "embassy or consular officials,"

4    Melinda.

5                MR. KINGSLEY:    Or just "officials."

6                THE COURT:   Okay.    Let's just say "officials of the

7     PRC."   That's a good point.

8                MR. KINGSLEY:    And if that becomes a problem,

9     obviously Ms. Crepet can come back to us and --

10               THE COURT:   Right.    Only in the presence of counsel.

11    Okay.   Let me just say it again.

12        The defendant may consult with officials of the PRC only

13   in the presence of counsel.

14        Ms. Song, do you understand these rules?

15        (All responses of the defendant are given through the

16   Interpreter)

17               THE DEFENDANT:    I do.

18               THE COURT:   Okay.    And do you promise to abide by

19    them?

20               THE DEFENDANT:    That's fine.

21               THE COURT:   And Ms. Wang, may I sign on your behalf?

22   And Ms. Song, may I sign on your behalf?

23        I'm sorry I asked at the same time.       Let me repeat that.

24        Ms. Song, may I sign on your behalf?

25               THE DEFENDANT:    I do.
         Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 10 of 16       10


1               THE COURT:    Okay.   Ms. Wang, may I sign on your

2     behalf?

3               MS. WANG:    I agree, I agree.

4               THE COURT:    Okay.   So because it has been taking a

5     few days to post the bond, I will release Ms. Song now.          But I

6     want to make sure that the bond is posted within a week.

7         So Ms. Crepet, can you assist Ms. Wang and Ms. Song in

8    explaining to them how do that?

9               MS. CREPET:    I will, Your Honor.     It is a bit of an

10    involved process, and we will make sure we get on it starting

11    today.

12              THE COURT:    Thank you.   Is there anything else we

13    need to talk about today?

14        Mr. Kingsley?

15              MR. KINGSLEY:    Yeah, thank Your Honor.      Is the

16    location monitoring going to be in place immediately?

17              THE COURT:    Yes.

18        Ms. Wang -- Ms. Song, the minute you get released, you

19   must get in touch with Pretrial Services so they will put the

20   location monitoring on.     It's commonly known as an ankle

21   bracelet, that you will be wearing all the time.

22              MR. LIBBY:    Your Honor, one thing that I will note,

23    she will probably be released later today.        So the hookup will

24    happen probably tomorrow.

25              THE COURT:    Realistically, it will be tomorrow.
         Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 11 of 16   11


1               MR. KINGSLEY:    Is there any way we can try to make

2     that not happen?    I just am concerned about giving --

3               THE COURT:    As a practical matter, Mr. Kingsley, I

4     just don't know what's going to happen.

5               MS. CREPET:    I will reinforce to Ms. Wang and to

6     Ms. Song the importance of the conditions that the Court has

7     set, and the fact that there could be additional criminal

8     liability if there's any action taken that is in contravention

9     of the conditions.

10        I've already had that conversation with Ms. Wang and

11   Ms. Song, and I will reinforce it.

12              THE COURT:    Mr. Libby, can you give Ms. Wang your

13    telephone number now, so that she will know she has to call

14    you if Ms. Song violates any of these rules?

15              MR. LIBBY:    Absolutely.   The number that she should

16    call, Your Honor, is going to be our main line in

17    San Francisco.    It's (415) 436-7501.

18              THE COURT:    That's -- let them get a piece of paper,

19    sorry.   (415) --

20              MS. WANG:    Okay.

21              MR. LIBBY:    436-7501.

22              MS. WANG:    I have it down.

23              THE COURT:    Okay.   So if the defendant violates any

24    of these rules, you must call Pretrial Services.

25              MS. WANG:    Oh, may I say something?
        Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 12 of 16     12


1              THE INTERPRETER:      Ms. Wang wants to say something.

2              THE COURT:    Yes.

3              MS. WANG:    I took a look at the document.      My name

4    and my address are wrong.

5              THE COURT:    Okay.    Great.   Tell me how they are

6    wrong.   We will fix it.

7        Melinda, could you put it back up again?

8              MR. LIU:    May I speak on Ms. Wang's behalf about

9    correction?

10             THE COURT:    Yes.

11             MR. LIU:    Okay, the last name was misspelled.       This

12   document is correct, but on the custodian, yeah, the address

13   is Central Avenue, rather than Central Drive.

14             THE COURT:    Thank you.   Okay.    Is the name spelled

15   correctly?

16             MR. LIU:    This part is correct.     But the previous

17   page is wrong.    It's W-A-N-G, not W-O-N-G.

18             THE COURT:    It is W-A-N-G.

19             MR. LIU:    Correct.

20             THE COURT:    Okay.    Thank you.   I appreciate that very

21   much.

22             THE CLERK:    Can you repeat the address?

23             MR. LIU:    8501 Central Avenue, Newark, California.

24   94560.

25             THE CLERK:    8501?
         Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 13 of 16     13


1               THE COURT:    It's Avenue instead of Drive, Melinda,

2    that's why.

3               THE CLERK:    Okay, I see.    Okay.

4               MS. CREPET:   And I apologize.      As I am the person who

5    provided that address, the error is mine.

6               THE COURT:    I appreciate the correction and the

7    accuracy.    That's very important.

8         Okay, Mr. Kingsley, is there anything else we should

9    discuss?

10              MR. KINGSLEY:    Yeah.   The only thing I would clarify

11   is if we could set a time, order a time certain for her to

12   appear to get the ankle bracelet, just so --

13              THE COURT:    Okay.   At the latest, Ms. Song must go to

14   Pretrial Services the day after her release.         She'll be

15   released today.     She must go the next day.

16              MS. CREPET:   And I can explain to Ms. Wang and

17   Ms. Song where they should go.

18              THE COURT:    Okay.

19        Ms. Song, do you understand that rule?

20              THE DEFENDANT:    I understand.

21              THE COURT:    Okay.   Anything else, Mr. Kingsley?

22              MR. KINGSLEY:    Nothing else, Your Honor.

23              THE COURT:    Okay.   Ms. Crepet?

24              MS. CREPET:    Nothing from the defense, Your Honor.

25              THE COURT:    Do we need to set any dates?
        Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 14 of 16     14


1               MR. KINGSLEY:    Probably.

2               MS. CREPET:    Yes, I think that's probably a good

3    idea.    We should -- um, we have not addressed the matter of

4    whether we will have a preliminary hearing.        Perhaps we could

5    set a date three weeks from now, and in the interim --

6               THE COURT:    Let's do that.

7               MS. CREPET:    -- we will discuss.

8               THE COURT:    Okay.

9               MR. KINGSLEY:    Three weeks from yesterday?

10              THE COURT:    What is three weeks from yesterday,

11   Melinda?

12              THE CLERK:    August 10th.

13              THE COURT:    August 10th at 10:30 a.m.     And that will

14   be Judge Hixson.

15              MR. KINGSLEY:    Okay.   Thank you, Your Honor.

16       (Reporter interruption)

17              THE COURT:    Yes.

18       Sir, could you state your name?

19              MR. LIU:   Kefeng Liu.

20              THE COURT:    How do you spell that?

21              MR. LIU:   K-E-F-E-N-G L-I-U.

22              THE COURT:    Thank you.

23              MR. LIU:   Welcome.

24              THE COURT:    Is there anything else we need to talk

25   about?
        Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 15 of 16   15


1             MS. CREPET:    Nothing from the defense, Your Honor.

2             MR. KINGSLEY:     No, thank you, Your Honor.

3             THE COURT:    Okay.   Great.    Then we will move to the

4    next matter.

5        (Proceedings concluded)

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
    Case 3:21-cr-00011-WHA Document 12 Filed 07/22/20 Page 16 of 16




                    CERTIFICATE OF TRANSCRIBER

          I, BELLE BALL, CSR 8785, CRR, RDR, hereby certify that

the foregoing is a correct transcript, transcribed to the best

of my ability from the official electronic sound recording of

the proceedings taken on the date and time previously stated in

the above matter.

          I further certify that I am neither counsel for,

related to, nor employed by any of the parties to the action in

which this hearing was taken; and, further, that I am not

financially nor otherwise interested in the outcome of the

action.




                           /s/ Belle Ball

                  Belle Ball, CSR 8785, CRR, RDR

                      Wednesday, July 22, 2020
